UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7662


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAUL CASTILLO RAMOS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:04-cr-00293-AW-1; 8:07-cv-02982-AW)


Submitted:   February 18, 2010            Decided:   February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raul Castillo Ramos, Appellant Pro Se. Michael Richard Pauze,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Raul    Castillo         Ramos       seeks    to     appeal      the     district

court’s order denying relief on his motion for reconsideration

of    the    denial    of    his    28    U.S.C.A.          § 2255      (West    Supp.        2009)

motion.        The order is not appealable unless a circuit justice or

judge       issues     a    certificate         of     appealability.              28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue       absent     “a    substantial         showing          of    the     denial    of      a

constitutional         right.”           28    U.S.C.       § 2253(c)(2)         (2006).         A

prisoner        satisfies       this          standard       by        demonstrating          that

reasonable       jurists       would      find       that     any       assessment       of     the

constitutional         claims      by    the    district       court      is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We have

independently reviewed the record and conclude that Ramos has

not     made     the   requisite         showing.            Accordingly,         we     deny    a

certificate       of       appealability        and      dismiss        the     appeal.          We

dispense        with    oral    argument         because          the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       DISMISSED

                                                2